By the Oou/rt.

FlaNdeau, J.
This Court has on a former occasion examined the position occupied by the United States, and its 'rights as a land holder within the borders of this State. In the case of Camp vs. Smith, 2 Minn. R. 155 to 175, that question was fully discussed and our views there expressed are substantially that the United States has but a proprietary interest in such land, the sovereignty being-in the State. That the rights attaching to such interest do not differ from those of any other land holder in the state except as provided by the Constitution of the United States, and the terms of the compact between the general and State governments at the time the State is admitted into the Union. These exceptions are as follows :
The Constitution of the United States by Article four, Section three provides that “ The Congress shall have power to dispose of, and make all needful rules and regulations respecting the Territory or other property belonging to the United States.”
The act of Congress authorizing the people of the Territory of Minnesota to form a Constitution and State government, preparatory to their admission into the Union, &c., passed February twenty-six, 1857, contained certain propositions to the people of Minnesota subject to their acceptance or rejection. *235On tbe part of tbe United States, tbe government offer to1 grant to tbe State certain lands for school, University and public building purposes, also, salt springs and adjacent lands, and five per cent of tbe net proceeds of tbe sales of tbe public lands lying witbin tbe State, upon tbe condition that tbe State will by a clause in its Constitution, irrevocable withov & tbe consent of tbe United States, provide that tbe State sbr yj never interfere with tbe primary disposal of tbe soil witbin tbe same by tbe United States, or witb any regulations Congress may find necessary for securing tbe title in said soil to bona, fide purchasers thereof; and that no tax shall be imposed on lands belonging to tbe United States, and tba t' nonresident proprietors shall not be taxed higher than resi dents. Section 5. See Gorrvp. Stats, page 43.
These several propositions were distinctly accepted, by tbe State upon tbe terms required by tbe act, by a clause in, tbe State Constitution. Constitution, Article 2, Section 3,
Tbe State therefore cannot interfere witb tbe primary -disposal of tbe soil, nor witb any regulations Congress may find necessary for securing title to bona fide purchasers, nor can it tax tbe lands of tbe United States witbin its borders, and witb these exceptions, such lands are subject to the same control by tbe State government as any other lands, over which its jurisdiction extends.
It will be seen that all these rights reserved by Congress are in terms restricted in their operation to tbe period during which tbe lands are tbe property of tbe United! States. While tbe lands belong to the United States they may be disposed of by that government to whom it pleases, and tbe title may be secured to tbe purchaser in such manner as it sees fit1 to prescribe, but tbe moment tbe sale is completed and the title1 secured to tbe purchaser, tbe land enters into tbe general mass; of tbe property of tbe State, relieved from all control of the1 federal government whatever, save such as is incident to the1 general relation of tbe State to tbe federal Union.
These observations are made witb a view to one point-raised by tbe counsel for tbe Defendant, that tbe source1 of tbe Defendant’s title being a patent from tbe United' *236States it was not subject to impeachment in any tribunal save those of the federal government. If the above position is correct that the land on passing from the United States by grant, and becoming the property of the citizen, loses all its privileged features and stands as any other property within the State, then it follows that the State must have jurisdiction to try and determine conflicting claims to the same, when they arise between citizens of the State, or the State and a citizen as in this case, to the same extent that any other question of title or property may be entertained by its Courts. And it can make no difference in this respect, that both claimants are grantees of the United States. The question is simply one of title to land between parties and concerning a subject matter clearly within the jurisdiction of the State .tribunals. The question in this case involves, it is true, the construction of an act of Congress as the source of title on the part of the State, and an examination of the validity of a patent granted by the United States of the same lands to the Defendant, alleged to have been obtained by fraud; but the doctrine is both "a novel and alarming one, that the State tribunals have not the power, at least in the first instance to entertain questions arising under acts of the federal government and its officers when involving the rights of its citizens. The only limitations upon the State in regard to the questions cognizable in their Courts are such as they have themselves created by the adoption of the Constitution of the United States, and though they have consented that the federal jurisdiction shall extend to all cases in law and equity arising under that instrument, and the laws and treaties of the United States, it does not follow that they have relinquished jurisdiction over questions involving private rights simply because those rights had their origin in some law of the United States; It is a matter of very frequent occurrence, that the State Courts are called upon to construe the laws and treaties of the United States and acts of authority emanating from that government in matters properly appertaining to their jurisdiction: and the federal judiciary can exercise no control whatever over their decisions on such ques*237tions simply because such, law, treaty or authority was called in question in the State Court; but only when the decision of the State Court is agamst the validity of the right, title, or claim set up under the law, treaty or authority of the United States. Judiciary act of September 24, 1789, Sec. 25; U. S. Stats. at Large, Vol. 1, p. 85-6; Williams vs. Norris, 12 Wheaton, 117. Nor has the federal judiciary any control over such questions when once the State Courts have acquired the same, until the State has finally exhausted its judicial power over them by a final decision in its highest tribunal. Houston vs. Moore, 3 Wheaton, 433.
Whether or not the Supreme Court of the United States would have jurisdiction to review the decision we may make in this case is peculiarly for that Court to determine. It is always quite sufficient for us to be well assured that we possess jurisdiction over the questions that we are called upon to decide, and leave every other Court of superior appellate powers to do the same. The observations above made with regard to the jurisdiction of the Supreme Court of the United States, and the decisions of that Court cited, are more to show the views entertained by it of our jurisdiction, than to comment upon the extent of it.
Having ascertained that the question of title involved in this case, may be tried in our own Courts, we come to the next question raised by the Defendant, "which [refers to the proper form of action in which to assail a patent. It is contended that it can only be impeached in an action commenced in equity to set it aside.
This doctrine is substantially decided in the Supreme Court of the United States in the case of Polk's Lessees vs. Wendal, 9 Cranch 87. That was an action of ejectment, and the Court at page 99, after declaring that a Court of equity is the most eligible tribunal to examine such questions, for the reason that in such Courts “ the specific points must be brought into view, the various circumstances^connected with those points considered, and all the testimony respecting them may be laid before the Court,” say by way of qualification to the above rule, that “ there are cases in"which the grant is abso-*238In telj void; .as where the State bas bo title to the thing granted, or where the officer had no authority to issue the grant. In such cases, the validity of the grant is necessarily examinable at law.”
The same is held in case of Patterson vs. Winn, 11 Wheat. 380 ; and also in Boardman vs. Lessees of Reid & Ford, 6 Peters, 328. See also The People vs. Livingston, 8 Barb. S. C. R. 253 ; Jackson vs. Marsh, 6 Cowan 281 ; Jackson vs. Lawton, 10 John. 23. In which latter case Chief Justice Kent after examining the law pretty thoroughly uses the following language, “ Unless letters patent are absolutely void on the face of them, or the issuing of them was without authority, or was prohibited by statute, they can only be avoided by a regular course of pleading, in which the fraud, irregularity or mistake, is directly put in issue. The principle has been frequently admitted that the fraud must appear on the face of the patent to render it void in a Court of law; and that when the fraud, or other defect arises on circumstances dehors the grant, the grant is voidable only by suit.” The people vs. Mauran, 5 Denio 389 ; Jackson vs. Hart, 12 John R. 77.
This principle is certainly well founded in reason, and the cases above cited are of undoubted authority. The reason given for the principle is this ; that patents are high record authority, that they import verity and should not be impeached in any court that does not enjoy a full opportunity to investigate the whole subject upon a regular course of pleading and proof directed expressly to the points of irregularity or fraud complained of.
The form of action adopted by the Plaintiff* to test the question at bar, is under the following provision of statute.
“ An action may be brought by any person in possession, by himself or his tenant of real property, against any person who claims an estate or interest therein, adverse to him, for the purpose of determining such adverse claim, estate or interest.” Comp. Stat.p. 595, See. 1.
The language of this statute is not confined to the determination of any particular character of claim, estate or interest that may be asserted adversely to a party in possession of *239land, but comprehends all claims of wbat nature soever, and authorizes the determination of them in the action so brought under it.
We had occasion to rule upon this statute in the case of Steele et. al. vs. Fish, 2 Minn. R. 153, where we held that it was the intent of the Legislature in ^passing that act, that any one who has the actual possession of land, and consequently is prima, facie the owner of the same, may upon that fact alone, institute an action against any one who casts a cloud upon his title, and compels him to spread his claim upon the record, that it .may be adjudicated and forever put at rest.” This is undoubtedly the object of the statute, and we think it affords a ready means of trying such questions, giving as it does all the advantages of a “ regular course oí pleading” similar in all respects to that of a bill and answer in chancery. The complaint shows a prima facie right in the Plaintiff, and an adverse claim in the Defendant. The answer exhibits the nature of the Defendant’s claim. The reply sets' forth all the facts that the Plaintiff relies upon to defeat the claim of the Defendant, and the facts of the reply are all put in issue by the operation of the statute. Comp. Stat. 543, Sea. 88. None of the reasons therefore, out of which have gro ¡ra the rule that a patent cannot be assailed collaterally, or in' an action of ejectment, apply to an action prosecuted under this statute. It is as much a direct proceeding to set aside the patent, as would be a bill filed for that purpose. The pleadings contain the same facts, and they are adjudicated in the same tribunal. The Plaintiff has selected a form of action fully adequate to test the question he seeks to raise.
The settlement of these preliminary questions, leads us to the merits of the controversy. The Plaintiff claims title to the land in question under the act of Congress, February 26, 1857, Comp. Stat. p. 12, which by Section 5 grants to the State for the use of schools, Sections numbered sixteen and thirty-six in every township, except such parts thereof as had been previously sold. This grant became absolute upon its acceptance by the Convention and the subsequent adoption of the State Constitution by the people on the thirteenth day *240of October, 1857, and did the question rest upon the statute alone, it would have passed to the State all the lands embraced in such Sections sixteen and thirty-six that the United States was the owner of on the twenty sixth day of February, 1857, the day of the passage of the act. Grignon’s Lessees vs. Astor, 2 Howard, U. S. R. 319 ; U. S. vs. Brooks, 10 do 442.
The act however was qualified by a joint resolution of Congress passed March third, 1857, which authorized parties who had settled upon school lands previous to their having been surveyed, to pre-empt the same, on bringing themselves within the requirements of the pre-emption act in all other respects. The State therefore took the grant of these school sections encumbered by the claims of such parties as had made settlement upon them prior to the survey and could bring themselves within the resolution and the pre-emption act.
The Defendant claims that his assignor made his settlement before the surveys, pre-empted the land and received his patent therefor from the government of the United States. The Plaintiff in his reply, alleges that the pre-emption' was made by fraud, that the assignor of the Defendant did not in fact make any settlement 'upon the ¡land before the survey, and that he procured a witness to swear falsely to the necessary facts before the land officers, to obtain from them a certificate of pre-emption, &c. The pleadings are full in their allegations, the above is merely a compendium of their contents. The reply is demurred to for insufficiency, and the Defendant had judgment on the Demurrer in the Court below.
In all the various aspects in which the case is presented by the Plaintiff, I can see but one real question which. lies at the root of them all, and that is whether the decision of the Land Officers upon the facts of settlement prior to the surveys, is so absolutely conclusive as to cut off any subsequent inquiry concerning the same. The Defendant insists that upon the finding of such fact by the Land Officer, the question of settlement becomes res judicata as fully and finally as if a jury had so found in a former suit between these parties whore that question had been necessarily involved.
*241The Plaintiff urges four grounds upon which he may question the patent of the Defendant.
1. When the officers act without the pale of their authority.
2. When the patent is obtained by the fraud and perjury of the patentee.
3. When the action is brought by a grantée seeking to establish his priority of title and thereby to show that the common grantor had no title to convey to the Defendant.
4. When the object of the evidence is to define and fix the limits of the grant and thereby show that it covers land claimed by the adverse party.
I cannot see that the nature of the question is at all changed by the different forms in which the Plaintiff puts it. The officers cannot be said to have acted without the pale of their authority in hearing the case of the pre-emptor, and if they were imposed upon by fraudulent suggestions, and perjured evidence, then it is a question of fraud, and not of excess of authority, or want of jurisdiction. If the Plaintiff desires to show that the United States had parted with its title by the act of February 26th, 1857, and thus claim a prior title to that of the patentee, it can only do so, by showing that the latter had not in fact made the settlement prior to the survey; because upon that fact depends the priority of the Plaintiff’s title, and’this at once brings up the question of the conclusiveness of the decision of the Land Officers ; and the same reasoning applies to the fourth ground of the Plaintiff. The limit of the grant to the Plaintiff, can only be fixed and defined, so as to exclude the patentee, by showing his settlement not to have been made prior to the survey. So the whole question necessarily resolves itself into the fraud oí the patentee, in proving this fact before the Land Officers, and whether that can be shown to impeach the patent; and in this light we will examine it.
This Court has had the question of the powers of the United States Land Officers and the effect of their decisions under consideration to some extent, in the case of Leech vs. Rauch, 3 Minn. R. 448. It was our opinion then, that in all matters which by law are confided to their examination and decision, they act judicially, and their decisions are as final as those of *242other Courts. See 1 Scam. 353; Id. 156; 2 Gill. 598; 14 Ill. 347; 16 Idem, 555; 18 How. 87; Idem 173. This position is not controverted by the Plaintiff, and cannot be successfully. I will for the purpose of this investigation treat the patent sought to be impeached as issuing by virtue of a judicial determination of the Land Officers and consequently ranking with a judgment in point of verity.
I have made very diligent search through the English and American authorities at my command, to see to what extent Courts of equity have granted relief against patents and judgments obtained by fraud. I find the rule generally stated that relief may always be had in such cases. Thus Justice McLean, delivering the opinion of the Supreme Court of the United States, in the case of Stoddard vs. Chambers, 2 How R., at page 318, says: “It is true a patent possesses the highest verity. It cannot be contradicted or explained by parol; but if it has been fraudulently obtained or issued against law, it is void. It would be a very dangerous principle to hold that a patent should carry the legal title, though obtained fraudulently, or against law. Fraud vitiates all transactions. It makes void a judgment which is a much more solemn act than the issuing of a patent,” See also Polk’s Lessees v. Wendal, 9 Cranch 98; 12 John, 77 ; 10 John, 23. It is useless to multiply authorities; the same general doctrine is held through them all; yet I regret to say that I have been able to find but one arising upon a pre-emption case, and there the entry was set aside because it was allowed upon lands clearly not within the jurisdiction of the officers, and not for fraud, Wilcox v. Jackson, 13 Peters 498.
In regard to granting relief against judgments and decrees of Courts, it is stated in Maddock's Chancery Vol. 1, p. 300, “If a verdict has been obtained by fraud, a Court of equity will give relief.”
“So if a judgment at law be obtained against conscience a Court of equity will decree the party to acknowledge satisfaction on that judgment though ho has received nothing.”
“A decree obtained by fraud may be set aside, not by a rehearing, or appeal, but upon an original bill, in the nature of a Bill of Keview. An order in Lunacy may be set aside by *243Bill, if obtained bj fraud.” In support of this doctrine be cites Barnesly v. Powell, 1 Ves. Sen. 289 ; Richmond vs. Taylor, 1 Perre Wms. 734; Loyd vs. Mansell, 2 Perre Wms. 73; Sheldon vs. Fortescue, 3 Perre Wms. 111. See also 1 Strange 666, Marriot vs. Marriot.
Tbe case in 1 Ves. Sen., was the probate of a will in the exchequer which was afterwards found to be a forgery. Lord Chancellor Hardwicke decreed that no use should be made of the will, and the Defendant should consent to a revocation of the probate. lie held that a Court of equity may decree satisfaction to be acknowledged of a judgmenPobtained against conscience, and that a person obtaining a fine by fraud may be decx-eed a trustee.
In the case in 1 P. Wms., a bill was filed to set aside a decree obtained. The Chancellor said that “if fraud or surprise upon the Court had been proved, he would have sot aside the decree,” This, however, was a decree against an infant.
The case in 2 P. Wms., was a bill to set aside an absolute decree, signed and enrolled, alleging fraud in the same, in the manner of obtaining service by making a false affidavit that the Defendant was gone beyond sea, &c. The Defendant pleaded the decree in bar. The Lord Chancellor says : “All these 'circumstances of fraud ought to be answered, which the Defendant has been so far from doing, that he only pleads that decree and report as a bar which the Plaintiff seeks to set aside ; and the decree being signed and enrolled, the Plaintiff has no other remedy; and if these matters of fraud laid in the billare true, it is most reasonable that the decree should be set aside.”
It was objected that according to this rule a decree might be set aside by an original bill.
His Lordship replied “such a gross fraud as this was an abuse on the Court and sufficient to set aside any decree.”
The case in 3 P. Wms., was as follows : The committee of a lunatic obtained an order that the profits of the lunatic’s estate should be applied to his maintenance without stating a definite sum. The committee and lunatic both died. The administrator of the lunatic filed a bill against the administrator of the committee, for an account. The order is pleaded in *244bar. Tbe Chancellor after discussing the whole case, concludes his opinion : “I admit even a decree, much m ore an intei’locutory order, if gained by collusion may be set aside on a petition; a fortiori may the same be set aside by bill.”
The case in Strange merely holds that after the probate of a will, a Court of equity may enquire into the fairness of a residuary devise of personal estate.
In Adams Equity 419 it is said a bill to impeach a decree for fraud used in obtaining it, sufficiently explained its own chai’acter. It may be filed without leave of the Court because the alleged fraud is the principal point in issue, and must be established by proof before the propriety of the decree can be investigated; and where a decree has been so obtained the Court will restore the parties to their former situation, whatever their rights may be.” See also Story’s Eq. Jur. Vol. 1, Sec. 252 ; Regal vs. Wood, 1 Johns Ch. R. 403, where Chancellor Kent cites with approbation Barnsley vs. Powell, 1 Ves. Sen. 284 and 289.
From my investigation of this question, I have no doubt that a judgment or decree of a Court, or a patent issuing in virtue of a decision of the Land Officers, even where the Courts and officers act clearly within the sphere of their several jurisdictions, may be impeached in equity for fraud or collusion in obtaining it. Yet it has caused me much embarrassment to decide whether the reception of false evidence upon the merits of the case, in which the decree is sought to be set aside, is such fraud as will be relieved against. As a general rule in judgments and decrees rendered by Courts governed by the common law, or systems of practice founded upon it, I have no hesitation in saying that it would not. Such Courts, and the parties litigating in them have ample means to protect themselves against the imposition of false testimony. The right of cross-examination and impeachment, has always been deemed a sufficient safeguard in this respect. New trials even will not be granted simply on .the ground of false evidence having been admitted.
The nearest approach to granting relief against a judgment because it was founded upon false testimony upon the merits, that I have been able to find, is the case in 1 Ves. Sen. 284, *245above cited, where a will was proven, and the probate decreé subsequently set aside on a bill alleging the will to be á, forgery. But that case has special features which destroy it as an authority on the point I am considering. The method of obtaining the probate in that case, was to get from the next of kin, by fraud, an agreement that he should do all acts demanded of him, and then obtaining under the agreement a special proxy confessing the allegations, upon which was founded the sentence of probate. The Court of Equity operated first upon the fraudulent agreements, and through them upon the decree of probate and finally upon the will.
The Land Officers in the case at bar, were authorized to hear and determine the question as to whether the pre-emptor had settled upon the lands prior to the survey. This proof was as much a part of the pre-emptor’s case, as the subsequent proof necessary to bring him within the act of 1841, because without the one he could not go into the other. The counsel for the State endeavors to make a distinction between the preliminary fact of settlement before the survey, and the regular facts under the pre-emption act, on the ground that it is by virtue of the prior settlement that the Land Officers have jurisdiction over the school sections at all, and that in deciding facts upon which to found their jurisdiction, their decision should not be as final, as where the decision is in a matter where the jurisdiction is defined by law; but it is difficult to sustain this distinction upon principle. In either case the facts may be contested, and must be judicially determined, placing the decision upon the same footing in each.
But how does the State stand upon the pleadings in this case ? If does not follow that because a court of equity can set aside a judgment obtained by fraud, that it will do so upon the suggestion of the fraud alone. I apprehend that in an application to equity, of this character as well as in any other, it must be made to appear that the Plaintiff has no remedy at law adequate to his protection. How is it hei’e ? It does not appear that the State was not a party to the proceedings in the Land Office, although the counsel on both sides argue the case upon the supposition (which was probably true) that the State had no notice and was not heard; nor *246does it appear that the State was left in ignorance of the proceedings in the Land Office until too late to make application to that tribunal for redress; both of which facts were essential to the Plaintiff’s bill, or as in this case, his reply. If the Plaintiff had notice and contested, or had an opportunity to contest and did not take advantage of it, the admission of false testimony would not be sufficient ground for relief, because as before shown, the privileges of cross-examination and impeachment are ample protection against such practices. If the Plaintiff was aware of the decision of the Land Office at any time during the pendency of the matter therein, an, application to any of the Land Officers in whose department the case might have been, setting forth the facts, would have procured a re-hearing and a detection of the fraud. If the Plaintiff knew of the decision against its interest and allowed the time to elapse in which it could have obtained relief in the samé Court, without appealing to that tribun al, I think its negligence is a good answer to an action of this nature. There can be very little doubt that if the case was still pending in the Land Office, this Court would turn the Plaintiff over to that tribunal for relief, because it would have ample power to grant it. It is only when the Plaintiff without any default of his own is placed in a position that the law Courts cannot afford him adequate redress, that this Oourt will interfere, and for the purpose of this investigation we must place the Land department of the United States in the category of law courts.
Eully appreciating the difficulties surrounding a correct decision of the several questions presented, I have endeavored to so qualify my reasoning, as to avoid trenching upon any settled principle of the law, or experimenting in new or doubtful ones, and also to confine the decision to the particular facts presented by the pleadings, and being of the opinion that the reply is defective in the particulars suggested, a Court of equity should not take cognizance of the case.
The Demurrer was well sustained and the judgment is affirmed.